Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to the rejection made under the double patenting have been fully considered and are persuasive in light of the amendment made to the claims.  Therefore, the double patenting rejection has been withdrawn. 
Remarks
The claims are presented as follows:

Claims 1-33 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-33 are rejected under 35 U.S.C. 103 as being unpatentable over Hugl et al. Pub. No (US 2012/0257515 A1) in view of Kuo et al. Pub. No (US 2015/0098416 A1).

Regarding claim 1, Hugl teaches a method, in a network node, the method comprising: 
obtaining a discovery signal window pattern (receiving information indicating one or more sets of reference signal patterns from a first transmission point [0043-44] FIGs.4&10), the discovery signal window pattern defining one or more discovery signal windows during which each of a plurality of cells is to transmit a corresponding discovery signal (wherein at least one of the indicated one or more sets of reference signal patterns corresponds to one of one or more other transmission points [0043-44] FIGs.4&10); and 
sending an indication of the discovery signal window pattern to a terminal device (the user equipment receives an indication of a UE specific reference signal pattern to be measured from the first transmission point eNodeB 12 in a cell [0083] [0101] FIG.10).
Hugl does not explicitly teach the signal windows [via gaps] which each of the plurality of cells to transmit a corresponding discovery signal.
Kuo teaches the signal windows [via gaps] which each of the plurality of cells to transmit a corresponding discovery signal (Kuo: the UE receives an RRC message for configuring measurement gaps to the UE, and performs measurement and does not monitor D2D discovery signal(s) during a measurement gap if the measurement gap collides with any D2D discovery subframe, measurement gaps are configured to a UE for inter-frequency and/or inter-RAT measurements and the results of these measurements are used for handover decision, which each of the plurality of cells to transmit a corresponding discovery signal. [0094-107] FIG.9-10).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to have modified Hug by the teaching of Kuo to have a signal windows for each of the plurality of cells is to transmit a corresponding discovery signal in order to improve the signal-to-noise ratio of forward links for the different access terminals and improve mobility performance of a UE with an activated signal discovery function (Kuo: [0022] [0107]).

Regarding claim 2, Hugl teaches the method of claim 1, further comprising adapting one or more measurement procedures carried out by the network node, based on the discovery signal window pattern (The eNodeB might provide certain measurement restrictions to the UE in order to guide the UE on how to construct the final report 520 [0093-96]).  

Regarding claim 3, Hugl teaches the method of claim 1, wherein sending the indication of the discovery signal window pattern to the terminal device comprises sending one or more parameters that specify one or more of the following: a window duration; a window periodicity (transmit separate cell specific (common) RS for CSI estimation purposes in some selected subframes with window periodicity [0068]); a subframe offset parameter (subframe offset parameter [0079]); and a bandwidth for one or more discovery signals to be found with the discovery signal window pattern.  

Regarding claim 4, the modified Hugl teaches the method of claim 1, wherein obtaining the discovery signal window pattern comprises determining a timing of the discovery signal window pattern based on a discontinuous receive (DRX) cycle (Kuo: The UE may use Discontinuous Reception (DRX) in idle mode in order to reduce power consumption, When DRX is used the UE needs only to monitor one PO per DRX cycle. PF and PO is determined by using the DRX parameters provided in System Information [0077-78]).  
Regarding claim 5, the modified Hugl teaches the method of claim 1, further comprising adapting one or more measurement gaps based on the discovery signal window pattern (Kuo: measurement gaps are configured to a UE for inter-frequency and/or inter-RAT measurements and the results of these measurements are used for handover decision [0106-108)).
Regarding claim 6, the modified Hugl teaches the method of claim 5, wherein adapting the one or more measurement gaps comprises configuring the measurement gaps such that at least one of the one or more discovery signal windows is at least partly contained in a measurement gap (Kuo: measurement gaps are configured to a UE for inter-frequency and/or inter-RAT measurements and the results of these measurements are used for handover decision [0106-108]).  

Regarding claim 7, the modified Hugl teaches the method of claim 1, further comprising adapting one or more measurement configuration parameters for the terminal device, based on the discovery signal window pattern (Kuo: measurement gaps are configured to a UE for inter-frequency and/or inter-RAT measurements and the results of these measurements are used for handover decision [0106- 108]).  
Regarding claim 8, Hugl teaches the method of claim 1, further comprising first receiving an indication from the terminal device that the terminal device is capable of performing measurements based on a discovery signal window pattern (the user equipment receives an indication of a UE specific reference signal pattern to be measured from the first transmission point eNodeB 12 in a cell [0083] [0101] FIG.9).  
Regarding claim 9, Hugl teaches the method of claim 1, further comprising sending an indication of the discovery signal window pattern to a second network node (sending an indication of the discovery signal window pattern to a second network node [0083-85] FIG.8).   

Regarding claim 10, Hugl teaches the method of claim 1, wherein sending the indication of the discovery signal window pattern to the terminal device comprises sending a parameter that identifies one of a plurality of predetermined patterns known to the terminal device (sending a parameter that identifies one of a plurality of predetermined patterns known to the terminal device [0083-85] FIG.8).  

Regarding claim 11, Hugl teaches the method, in a terminal device, comprising: 
obtaining a discovery signal window pattern (receiving information indicating one or more sets of reference signal patterns from a first transmission point [0043-44] FIGs.4&10), the discovery signal window pattern 3 of 13Application Ser. No.: 16/931,080 Attorney Docket No. 1009-4107 / P042607US04 defining one or more discovery signal windows during which each of a plurality of cells is to transmit a corresponding discovery signal (wherein at least one of the indicated one or more sets of reference signal patterns corresponds to one of one or more other transmission points [0043-44] FIGs.4&10); and 
Hugl does not explicitly teach the signal windows [via gaps] which each of the plurality of cells to transmit a corresponding discovery signal, and
performing one or more measurements for one or more of the plurality of cells during the one or more discovery signal windows.
Kuo teaches the signal windows [via gaps] which each of the plurality of cells to transmit a corresponding discovery signal (Kuo: the UE receives an RRC message for configuring measurement gaps to the UE, and performs measurement and does not monitor D2D discovery signal(s) during a measurement gap if the measurement gap collides with any D2D discovery subframe, measurement gaps are configured to a UE for inter-frequency and/or inter-RAT measurements and the results of these measurements are used for handover decision, which each of the plurality of cells to transmit a corresponding discovery signal. [0094-107] FIG.9-10)., and
performing one or more measurements for one or more of the plurality of cells during the one or more discovery signal windows (Kuo: measurement gaps are configured to a UE for inter-frequency and/or inter-RAT measurements and the results of these measurements are used for handover decision [0106-108)).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to have modified Hug by the teaching of Kuo to have a signal windows for each of the plurality of cells is to transmit a corresponding discovery signal and performing one or more measurements for one or more of the plurality of cells during the one or more discovery signal windows in order to improve the signal-to-noise ratio of forward links for the different access terminals and improve mobility performance of a UE with an activated signal discovery function (Kuo: [0022] [0107]).

Regarding claims 12-17, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-10, where the difference used is the method were presented from a “terminal device” side and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore, these claims were rejected for similar reasons as stated above.   

Regarding claims 18-27, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-10, where the difference used is the limitations were presented from a “network node” side and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore, these claims were rejected for similar reasons as stated above.   
	
Regarding claims 28-33, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 11-17, where the difference used is the limitations were presented from a “terminal device” side and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore, these claims were rejected for similar reasons as stated above.   

Conclusion
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-272.3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system? Contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   



/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472